 

Case 1:19-cv-01023-SOH Document 30 _ Filed 12/03/19 Page 1 of 3 PagelD #: 568

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

EL DORADO DIVISION
STEPHEN E. SLAUGHTER PLAINTIFF
V. CASE No. 1:19-CV—01023-SOH

COLUMBIA MUTUAL INSURANCE COMPANY
d/b/a COLUMBIA INSURANCE GROUP DEFENDANT

DEFENDANT’S MOTION FOR LEAVE TO FILE
REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS

Defendant, Columbia Mutual Insurance Company ("Columbia"), for its
Motion For Leave to File Reply Brief in Support of Motion to Dismiss, states:

l. Columbia has moved to dismiss Plaintiff's Class Action Complaint
pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. ECF No. 23,
24. Plaintiff opposes Columbia’s motion. ECF No. 29.

2. Columbia represents that a reply brief is necessary to address the legal
and factual arguments raised in Plaintiff's responsive brief. To this end, Columbia
moves for leave to file the reply brief attached hereto as Exhibit 1.

3. Columbia respectfully submits that the arguments and authorities in
its reply brief will assist the Court as it considers the issues presently before it.

4. In accord with Local Rule 7.2(d), no brief is required to be filed in

support of this request for leave.

 
 

Case 1:19-cv-01023-SOH Document 30 Filed 12/03/19 Page 2 of 3 PagelD #: 569

WHEREFORE, Defendant, Columbia Mutual Insurance Company, prays for
leave to file a reply brief in further support of its motion to dismiss, and for all

other relief to which it is justly entitled.

Respectfully submitted,

Paul D. Waddell (ABN 87179)

Shane Baker (ABN 2001187)

Samuel T. Waddell (ABN 2014204)
WADDELL, COLE & JONES, PLLC
P.O. Box 1700

Jonesboro, AR 72403

By: _/s/ Paul D. Wadell
Attorneys for Defendant,
Columbia Mutual Insurance Company
Case 1:19-cv-01023-SOH Document 30 Filed 12/03/19 Page 3 of 3 PagelD #: 570

CERTIFICATE OF SERVICE

I, Paul D. Waddell, hereby certify that a true and correct copy of the
foregoing document was filed via CM/ECF on December 3, 2019, which will send
notification to all counsel of record:

John Holleman (ABN 91056)
Timothy A. Steadman (ABN 2009113)
Jerry Garner (ABN 2014134)
HOLLEMAN & ASSOCIATES, P.A.
1008 West Second Street

Little Rock, Arkansas 72201

Mr. Lloyd “Tre” Kitchens (ABN 99075)
THE BRAD HENDRICKS LAW FIRM
500 C Pleasant Valley Drive
Little Rock, Arkansas 72227

/s/ Paul D. Waddell
Paul D. Waddell

 
